DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 49-64 in the reply filed on 02/17/22 is acknowledged.  Claims 65-68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 59 recites the limitation “the molding body" and “the circuit layer”.  There is insufficient antecedent basis for this limitations in the claim.  Claims 60-64 are rejected as being dependent on claim 59.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 49-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US-2009/0256222) by Hsu et al (“Hsu”).
Regarding claim 49, Hsu discloses in FIGs. 1-10 and related text, e.g., a photosensitive module suitable for a camera module (FIG. 10 and par. 2), comprising: 
a photosensitive element (42) , wherein the photosensitive element has a photosensitive region (421) and a non-photosensitive region (to the left and right of 421); 
a light transmitting element (47), wherein the light transmitting element is provided on a photosensitive path of the photosensitive element (47 is directly above 421); and 
an isolation adhesive layer (barrier 44; see par. 12; “epoxy”; hence, “adhesive”), wherein the isolation adhesive layer is provided in the non- photosensitive region (see FIG. 10) and supports the light transmitting element (see FIG. 10), wherein the isolation adhesive layer is formed by using photolithography technology (see par. 10).
Regarding claim 50, Hsu discloses in FIGs. 1-10 and related text, e.g., wherein the isolation adhesive layer closely surrounds the photosensitive region (see FIG. 10; also, par 7) forming an enclosed space with the light transmitting element and the photosensitive element (see FIG. 10).
Regarding claim 51, Hsu discloses in FIGs. 1-10 and related text, e.g., wherein the non-photosensitive region has an electrical connection region (where 43 connects to 42), and the isolation adhesive layer is provided on the non-photosensitive region in a manner to be separated from the electrical connection region (see FIG. 10).
Regarding claim 52, Hsu discloses in FIGs. 1-10 and related text, e.g., wherein the isolation adhesive layer has an inner side surface (see FIG. 10), wherein the inner side surface is spaced apart from an outer edge of the photosensitive region by a preset distance (FIG. 10, see distance from edge of 421 to 44) to form an overflow glue space for accommodating overflow glue (there is a space there, analogous to Applicant’s own space; the space is present, and therefore it is available for the same purpose if desired; it looks the same as Applicant’s own, hence assumed to be able to perform the same function (place for, as Applicant’s specification says “small amount of overflow glue); keep in mind that the space shown by Hsu is even bigger than Applicant’s own; hence, even more space for “overflowing glue”, if any happens to be present; at the very least, such function (space for overflow glue) is obvious, since the space is available, and it is not “photosensitive region”, so it is not being used).
Regarding claim 53, Hsu discloses in FIGs. 1-10 and related text, e.g., wherein the isolation adhesive layer has an inner side surface, wherein the inner side surface is perpendicular to the photosensitive region (see FIG. 10).
Regarding claim 54, Hsu discloses in FIGs. 1-10 and related text, e.g., a photosensitive assembly suitable for a camera module (see claims above), comprising: 
a photosensitive module, wherein the photosensitive module includes a photosensitive element (see claims above), an isolation adhesive layer (see claims above) and a light transmitting element (see claims above), wherein the photosensitive element has a photosensitive region (see claims above) and a non-photosensitive region (see claims above), the isolation adhesive layer is provided on the non-photosensitive region (see claims above), and supports the light transmitting element corresponding to the photosensitive region (see claims above), wherein the isolation adhesive layer is formed using photolithography technology (see claims above); 
a circuit layer (41; there are electrical connections 43 from 42 to 41; hence, 41 is a “circuit” layer), wherein the circuit layer is electrically connected to the photosensitive element (see claims above); and 
a molding body (“adhesive” 46; see FIGs. 4-5 how 46 is added [Wingdings font/0xE0] 46 is put into a “cavity in which substance is shaped” (Webster for “mold”); hence, 46 is “molding body”), wherein the molding body encapsulates the photosensitive module and the circuit layer (see FIG. 10), wherein an exposed side of the light transmitting element is exposed to the outside for light to enter (see FIG. 10).
Regarding claim 55, Hsu discloses in FIGs. 1-10 and related text, e.g., wherein the circuit layer (41) is provided on a bottom side of the photosensitive module, and the photosensitive element is electrically connected and attached to the circuit layer (see claim 54), wherein the molding body is molded on the circuit layer (see claim 54), and has a light passing hole corresponding to the photosensitive region (FIG. 10; upper hole in 46 corresponds to 421).

Claims 59-64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US-2016/0351618) by Vittu.
Regarding claim 59 (contains both 49 and 59; keep in mind that “molding body” and “circuit layer” are not defined; all rejections therefore are a bit of “handwaving” since the limitations are not defined), Vittu discloses in FIG. 2 and related text, e.g., a photosensitive module suitable for a camera module (FIG. 2, and Title), comprising: 
a photosensitive element (206) , wherein the photosensitive element has a photosensitive region (208) and a non-photosensitive region (to the left and right of 208); 
a light transmitting element (220), wherein the light transmitting element is provided on a photosensitive path of the photosensitive element (220 is directly above 208); and 
an isolation adhesive layer (222; see par. 33; “epoxy”; hence, “adhesive”), wherein the isolation adhesive layer is provided in the non- photosensitive region (see FIG. 2) and supports the light transmitting element (see FIG. 2);
wherein the circuit layer (see 224 in FIG. 2; note that 224 is split into top half (above 206; and bottom half in-line with 206; circuit layer is the part of 224 that is above 206; note that it has electrical parts in it, such as 242 and 240; hence, “circuit layer”) is provided on a light incident side of the photosensitive module (see FIG. 2), and the molding body (bottom half of 224) supports the circuit layer (see FIG. 2), the circuit layer has a light passing hole (hole that contains 220), wherein the light passing hole corresponds to the photosensitive region of the photosensitive element (see FIG. 2).
Regarding the process limitations of "formed by using photolithography technology", these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
Note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Note that the applicant has the burden of proof in such cases, as the above case law makes clear. 
Alternatively, the above limitations are explicitly taught by Hsu.   Hence, these limitations are at the very least obvious in light of Hsu, who teaches the same claim limitations, using same material (epoxy) and for similar purposes.  Hence, would be obvious under KSR, as “known technique for known device …” rationale.
Regarding claim 60 (keep in mind that “molding body” and “circuit layer” are not defined; all rejections therefore are a bit of “handwaving” since the limitations are not defined), Vittu discloses in FIG. 2 and related text, e.g., wherein the circuit layer is implemented as an extended wiring layer (see 242; it is an extended wiring layer; it is wiring and it has extent).
Regarding the process limitations of " formed by a re-wiring process ", these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
Note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Note that the applicant has the burden of proof in such cases, as the above case law makes clear. 
Alternatively, the above limitations are quite well-known in the art of packaging of imaging sensors and are present in a dozen of references cited by Examiner on his “Notice of References”.  For example, see US-2013/0194464, par. 77.  This is simply a method of interconnect and a well-known one.   Hence, at the very least, would be obvious under KSR, as “known technique for known device …” rationale.
Regarding claim 61 (keep in mind that “molding body” and “circuit layer” are not defined; all rejections therefore are a bit of “handwaving” since the limitations are not defined), Vittu discloses in FIG. 2 and related text, e.g., further including at least one conductive member (216), wherein the conductive member extends upward from the photosensitive element to the circuit layer on the light incident side, electrically connecting the circuit layer and the photosensitive element (see FIG. 2).
Regarding claim 62 (keep in mind that “molding body” and “circuit layer” are not defined; all rejections therefore are a bit of “handwaving” since the limitations are not defined), Vittu discloses in FIG. 2 and related text, e.g., further including at least one electronic component (240), wherein an electrical connection surface of the electronic component is on the light incident side, is exposed with respect to the molding body, and is electrically connected to the circuit layer, wherein the molding body encapsulates and supports the electronic component (this is where we run into the limitations not being previously defined; Examiner assumes Applicant wishes for component to be at the bottom part of casing, in line with the die, and not the top?  Such limitations are known in the art (for example, see US-2018/0090530, FIG. 17-18, any of 110 elements qualify as “electronic component”, specifically “resistors”, and they are at the bottom, in line with the die 121; hence, if we did not have 112, 2nd issues, we could properly reject the limitations; but, we do have 112, 2nd issues; also, see for example US-2013/0320471, FIG. 14/15, 120).
Regarding claim 63 (keep in mind that “molding body” and “circuit layer” are not defined; all rejections therefore are a bit of “handwaving” since the limitations are not defined), Vittu discloses in FIG. 2 and related text, e.g., wherein the molding body includes a first molding body and a second molding body, wherein the first molding body encapsulates the photosensitive module and the conductive member, the light transmitting element and the conductive member are exposed with respect to the molding body on the light incident side, to form a molding single body, wherein the second molding body encapsulates the electronic component and the molding single body, the electrical connection surface of the electronic component is exposed with respect to the second molding body on the light incident side (Examiner is guessing that second molding body refers to the molding body around lenses, like in Applicant’s FIG. 2, 11?; in that case, similar thing is taught by Vittu, FIG. 2, lens assembly 204 and the above cited ‘471 reference, FIG. 14, 162, FIG. 15, 196; again, claim has 112, 2nd issues; hence, approximate reading of claims).
Regarding claim 64 (keep in mind that “molding body” and “circuit layer” are not defined; all rejections therefore are a bit of “handwaving” since the limitations are not defined), Vittu discloses in FIG. 2 and related text, e.g., further including a second extended wiring layer, wherein the extended wiring layer is provided on the bottom surface of the molding body, and the second extended wiring layer is electrically connect the circuit board (presumably like things shown in FIGs. 14/15 of ‘471 reference, or FIGs. 17/18 of ‘530 reference (marked as 110) lots of electrical wiring layers are shown that would read on the claim; again, 112, 2nd issues; hence, approximate reading of claims).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2009/0256222) by Hsu et al (“Hsu”) in view of (US-2008/0179503) by Camargo et al (“Camargo”).
Regarding claim 56, Hsu discloses in FIG. 1-10 and related text, e.g., substantially the entire claim structure, as recited in claims 49 & 55, including “the exposed side of the light transmitting element (top side) is exposed with respect to a top surface of the molding body” (top side of the molding body does not cover it; hence, meeting limitations.
Hsu does not disclose wherein the light transmitting element is provided in the light passing hole, the molding body is wrapped around the peripheral side surface of the light transmitting element.
Camargo discloses in FIGs. 1J and related text, e.g., wherein the light transmitting element (51) is provided in the light passing hole (hole that contains 13, 51, etc.; hole in the molding body 14), the molding body is wrapped around the peripheral side surface of the light transmitting element (see FIGs. 1J; 14 wraps around peripheral side of 51).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Hsu with “wherein the light transmitting element is provided in the light passing hole, the molding body is wrapped around the peripheral side surface of the light transmitting element” as taught by Camargo, since applying a known technique (technique of Camargo, for how the “light transmitting element” can be applied to a device) to a known device ready for improvement (device of Hsu, as described above) to yield predictable results (results are predictable, since Camargo teaches both embodiments; see FIG. 1H of Camargo, which shows 51 that is a flat layer on top of device, similar to Hsu’s FIG. 10; it is also Camargo who teaches FIG. 1J, which teaches 51 in the hole instead; Camargo teaches both embodiments in the same reference; hence, results are predictable, since Camargo did predict it) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 
Regarding claim 57, the combined device of Hsu and Camargo disclose in cited figures and related text, e.g., wherein the peripheral side surface of the light transmitting element is roughened (par. 25 of Hsu; the peripheral edge was produced by cutting; “cutting” is a process that is notoriously well-known to produce some “roughing”; Applicant does not specify the scale of “roughing”; is it in micrometers? Millimeters? Nanometers? This is unknown; but what is known is that “cutting” will produce less than “polished” surface [Wingdings font/0xE0] hence, roughened; in other words, since it is known to produce the layer, “by cutting”, as Hsu explicitly teaches, then it is at the very least obvious to produce layer 51 of Camargo “by cutting”, in the combined device, thus resulting in “roughening”).
Regarding claim 58, the combined device of Hsu and Camargo disclose in cited figures and related text, e.g., wherein the peripheral side surface of the light transmitting element is inclined, and the light passing hole formed by the molding body wrapping around the peripheral side surface of the light transmitting element has a bottom-up increased shape (by considering FIG. 1K, instead of FIG. 1J, in rejection of claim 56, the limitations are met; in claim 56, the “peripheral side surface” would be the inclined portion of 51, around the center; it is peripheral, since it is not in the center; this version of 51 also meets limitations of claim 58, since it is “inclined”, and the “light passing hole” formed in 14 has the required “bottom-up increased shape”, thus meeting all limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
05/20/22

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894